At the Close of this Term, the Chief Justice thus addressed himself to the Bar.
GENTLEMEN of the Bar: I cannot but with Pleasure observe to you the Harmony which has subsisted between all of you in our present Session, and that Unanimity and Order which has prevailed universally amongst us through this whole Term. I the rather observe this, because, in most Parts of the Province there has been great Disturbances. I thought this Notice justly due, and cannot but hope ’twill serve as a future Precedent to us all, and a good Example to the Community.
N. B. Through this Term James Otis, Jr., Esq., was absent at the CONGRESS, held in New York, relative to the Stamp-Act, which was to take Place the first of November next.
*198THE SUPERIOUR COURTS, in their several Circuits, having, for the Want of Stamp-Papers, done no Business, except barely opening the Court, and continuing all Matters over to the next Term, ever since the Stamp-Act was to have taken Place in the Colonies ; —
The Town of Boston, at a Meeting on December the 18th, 1765, voted, that the following Memorial be presented to his Excellency the Governour, in Council. And that Jeremy Gridley, James Otis, Jr., and John Adams, Esqrs., be applied to as Council to appear in Behalf of the Town in Support of the said Memorial.